DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 8-11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grady (US 20120330313) in view of in view of Gosney (US 6010506).
fastened/attached to/securely fixed on and to the exterior of the bone when 802 and 806 are installed).

    PNG
    media_image1.png
    584
    470
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    832
    1043
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    480
    486
    media_image3.png
    Greyscale

With regard to the body having an integral bone securement portion and an integral nail securement portion, it is noted that the device of Grady comprises several parts, which are rigidly secured together as a single unit. Therefore, the constituent parts are so combined as to constitute a unitary whole or structure. In re Larson, 144 USPQ 347 (CCPA 1965).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the body of Grady to include an integral bone securement portion and an integral nail securement portion in order to provide a single implant unit that provides the same function of preventing bony growth through the top end of an implanted intramedullary nail should the intramedullary nail needs to be extracted at a further date (see para. 66).
Grady, while teaching a threaded cylindrical surface has a first inner diameter (see fig. 2) and mating surfaces (spline and groove- see last 7 lines of para. 47 above) to create an interference fit, does not teach that the interior of the receptacle proximate to the closed end has a second inner diameter that is smaller than the first inner diameter (e.g. frustoconical/tapered relative to the first inner diameter).
Gosney, also drawn to an implant with a nail securement portion (12) coupled to an exterior of an intramedullary nail (11), teaches a frustoconical socket (receptacle 17) in the nail securement portion complementary to a frustoconical connecting end portion (15) of the intramedullary nail (see col. 5 lines 6-17 below) in order to provide a known type of interference fit between the nail securement portion and the intramedullary nail to secure the two together.

    PNG
    media_image4.png
    271
    509
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    350
    554
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Grady wherein the interior surface of the receptacle proximate to the closed end has a second inner diameter that is smaller than the first inner diameter (e.g. wherein the interior surface of the receptacle proximate to the closed end is generally conical), in view of Gosney, in order to provide an alternate equivalent type of interference fit between the nail securement portion and the intramedullary nail to secure the two together before installation of the bone screws.
As for claim 4, Grady and Gosney further teach the implant of claim 1 wherein the portion of the intramedullary nail is an end (see Grady fig. 23 above). 
As for claim 8, Grady and Gosney further teach the implant of claim 1 wherein the interior of the receptacle is adapted and configured to frictionally couple to the portion of the intramedullary nail (see Grady fig. 9c as well as the last 7 lines of para. 47 above and the tapered fit teaching presented with Gosney col. 5 lines 6-17 above- note that this device is capable of performing this function).
As for claim 9, Grady and Gosney further teach the implant of claim 1 wherein the through hole is a first through hole and the bone securement portion includes a second through hole adapted and configured to receive therein a bone fastener (see Grady fig. 16 below and also Grady para. 79 below for further detail, there are a plurality of through holes/fins spaced angularly around the nail securement portion). 

    PNG
    media_image6.png
    563
    703
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    360
    486
    media_image7.png
    Greyscale

As for claim 10, Grady and Gosney further teach the implant of claim 9 wherein the first hole and the second hole are located on opposite sides of the second axis (see Grady fig. 16 above). 
As for claim 11, Grady and Gosney further teach the implant of claim 1 wherein a portion of the exterior of the bone securement portion has a first shape (e.g. notch at the top of Grady 802) that is adapted and configured for coupling to a holding tool having a second shape that is complementary to the first shape (see fig. 22 below and note that the portion of the body considered is the portion of the exterior surface that is adjacent the notch at 802). 

    PNG
    media_image8.png
    363
    479
    media_image8.png
    Greyscale

As for claim 13, Grady and Gosney further teach the implant of claim 1 wherein the angle between the first axis (e.g. extending through the bone fastener, see Grady fig. 23 below) through hole and the second axis is oblique. 

    PNG
    media_image9.png
    619
    453
    media_image9.png
    Greyscale

As for claim 15, Grady and Gosney further teach the implant of claim 1 wherein the angle between the first axis and the second axis is substantially perpendicular (see Grady fig. 22a below).

    PNG
    media_image10.png
    578
    452
    media_image10.png
    Greyscale


Claims 1, 4, 8, 9, 11-13, 16, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ender (US 4467793) in view of in view of Gosney (US 6010506).
With respect to claim 1, Ender teaches an implant for coupling an exterior surface of a bone to an intramedullary nail (4), comprising: a body having a bone securement portion (e.g. 5, 7, 8) and a nail securement portion (e.g. 18) (see fig. 1, 3 below); said bone securement portion including at least one through hole (e.g. 9) adapted and configured to receive therein a bone fastener (see fig. 2, 3 below, and also col. 5 lines 20-30 below for further detail), the through hole having a first axis (e.g. through 9); and said nail securement portion defining a receptacle (e.g. 19) having an opened end (see fig. 3 below) and a closed end (see fig. 3 below) both aligned along a second axis (through 19) (see fig. 3 below), the receptacle being adapted and configured for receiving therein a portion of an intramedullary nail (see fig. 6 below as an example); wherein the interior surface of the receptacle proximate to the opened end has a cylindrical surface having a first inner diameter (see fig. 2, 3 below and note that 19 matches 6 as it is inserted into 6 and 6 has a length and curved side); and wherein the first axis and the second axis are adapted and configured such that the opened end of the receptacle is oriented toward the interior of a long bone when the bone securement portion is fastened on the exterior surface of the long bone (see figs. 1-3 below).

    PNG
    media_image11.png
    755
    658
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    297
    509
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    419
    741
    media_image13.png
    Greyscale

With regard to the body having an integral bone securement portion and an integral nail securement portion, it is noted that the device of Ender comprises several parts, which are rigidly secured together as a single unit. Therefore, the constituent parts are so combined as to constitute a unitary whole or structure. In re Larson, 144 USPQ 347 (CCPA 1965).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the body of Ender to include an integral bone securement portion and an integral nail securement portion in order to provide a single implant unit that provides the same function of stabilizing an implanted intramedullary nail.
Ender, while teaching mating surfaces (20, 21) to create an interference fit, does not teach that the interior of the receptacle proximate to the closed end has a second inner diameter that is smaller than the first inner diameter.
Gosney, also drawn to an implant with a nail securement portion (12) coupled to an exterior of an intramedullary nail (11), teaches a frustoconical socket (receptacle 17) in the nail securement portion complementary to a frustoconical connecting end portion (15) of the intramedullary nail (see col. 5 lines 6-17 below) in order to provide a known type of interference fit between the nail securement portion and the intramedullary nail to secure the two together.

    PNG
    media_image4.png
    271
    509
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    350
    554
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ender wherein the interior surface of the receptacle proximate to the closed end has a second inner diameter that is smaller than the first inner diameter (e.g. wherein the interior surface of the receptacle proximate to the closed end is generally conical), in view of Gosney, in order to provide an alternate equivalent type of interference fit between the nail securement portion and the intramedullary nail to secure the two together before installation of the bone screw.
As for claim 4, Ender, as modified by Gosney, further teaches the implant of claim 1 wherein the portion of the intramedullary nail is an end (see Ender fig. 1-3 above). 
As for claim 8, Ender, as modified by Gosney, further teaches the implant of claim 1 wherein the interior of the receptacle is adapted and configured to frictionally couple to the portion of the intramedullary nail (see Ender fig. 1, 3 and 6 above and the tapered fit teaching presented with Gosney col. 5 lines 6-17 above and note that this device is capable of performing this function). 
As for claim 9, Ender, as modified by Gosney, further teaches the implant of claim 1 wherein the through hole is a first through hole and the bone securement portion includes a second through hole adapted and configured to receive therein a bone fastener (see Ender col. 5 lines 20-30 below). 

    PNG
    media_image14.png
    294
    510
    media_image14.png
    Greyscale

As for claim 11, Ender, as modified by Gosney, further teaches the implant of claim 1 wherein a portion of the exterior of said body has a first shape (e.g. shape of the perimeter) that is adapted and configured for coupling to a holding tool (e.g. a plate/implant body holder) having a second shape that is complementary to the first shape (note that the holding tool is not positively recited and that this device is capable of performing this function).
As for claim 12, Ender, as modified by Gosney further teaches the implant of claim 1 wherein the bone securement portion has an underside (e.g. Ender 7) adapted and configured to engage an exterior surface of a bone, and the underside is flat (see Ender fig. 2, 3 below). 

    PNG
    media_image15.png
    470
    631
    media_image15.png
    Greyscale

As for claim 13, Ender, as modified by Gosney further teaches the implant of claim 1 wherein the angle between the first axis (e.g. extending through 9 of Ender) through hole and the second axis (through 19 of Ender) is oblique (see Ender fig. 3 above). 
With respect to claim 16, Ender teaches an implant for coupling an exterior surface of a bone to an intramedullary nail (4), comprising: a body having a bone securement portion (e.g. 5, 7, 8) and a nail securement portion (e.g. 18) (see fig. 1, 3 below); said bone securement portion including at least one through hole (e.g. 9) adapted and configured to receive therein a bone fastener (see fig. 2, 3 below, and also col. 5 lines 20-30 below for further detail), the through hole having a first axis (e.g. through 9); and said nail securement portion defining a receptacle (e.g. 19) having an opened end (see fig, 3 below) and a closed end (see fig. 3 below) both aligned along a second axis (through 19) (see fig. 3 below), the receptacle being adapted and configured for receiving therein a portion of an intramedullary nail (see fig. 6 below as an example); and wherein the first axis and the second axis are adapted and configured such that the opened end of the receptacle is oriented toward the interior of a long bone when the bone securement portion is fastened on the exterior surface of the long bone (see figs. 1-3 below).

    PNG
    media_image12.png
    297
    509
    media_image12.png
    Greyscale


    PNG
    media_image16.png
    412
    746
    media_image16.png
    Greyscale


    PNG
    media_image11.png
    755
    658
    media_image11.png
    Greyscale

With regard to the body having an integral bone securement portion and an integral nail securement portion, it is noted that the device of Ender comprises several parts, which are rigidly secured together as a single unit. Therefore, the constituent parts are so combined as to constitute a unitary whole or structure. In re Larson, 144 USPQ 347 (CCPA 1965).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the body of Ender to include an integral bone securement portion and an integral nail securement portion in order to provide a single implant unit that provides the same function of stabilizing an implanted intramedullary nail.

Ender, while teaching mating surfaces (20, 21) to create an interference fit, does not teach wherein the interior surface of the receptacle proximate to the closed end includes a conical portion.
Gosney, also drawn to an implant with a nail securement portion (12) coupled to an exterior of an intramedullary nail (11), teaches a frustoconical socket (receptacle 17) in the nail securement portion complementary to a frustoconical connecting end portion (15) of the intramedullary nail (see col. 5 lines 6-17 below) in order to provide a known type of interference fit between the nail securement portion and the intramedullary nail to secure the two together.

    PNG
    media_image4.png
    271
    509
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    350
    554
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ender wherein the interior surface of the receptacle proximate to the closed end includes a conical portion, in view of Gosney, in order to provide an alternate equivalent type of interference fit between the nail securement portion and the intramedullary nail to secure the two together before installation of the bone screw.
As for claim 19, Ender, as modified by Gosney, further teaches the implant of claim 16 wherein the portion of the intramedullary nail is an end (see Ender fig. 1-3 above). 
As for claim 20, Ender, as modified by Gosney, further teaches the implant of claim 16 wherein the interior surface of the receptacle proximate to the opened end is cylindrical (see fig. fig. 2, 3 above and note that 19 matches 6 as it is inserted into 6 and 6 has a length and curved side).
As for claim 21, Ender, as modified by Gosney, further teaches the implant of claim 16 wherein the interior of the receptacle is adapted and configured to frictionally couple to the portion of the intramedullary nail (see Ender fig. 1, 3 and 6 above and the tapered fit teaching presented with Gosney col. 5 lines 6-17 above and note that this device is capable of performing this function).
As for claim 22, Ender, as modified by Gosney, further teaches the implant of claim 16 wherein the bone securement portion has an underside adapted and configured to engage an exterior surface of a bone, and the underside is flat (see Ender figs. 2, 3, 6 above).
As for claim 23, Ender, as modified by Gosney, further teaches the implant of claim 16 wherein the angle between the first axis (e.g. extending through 9 of Ender) through hole and the second axis (through 19 of Ender) is oblique (see Ender fig. 3 above). 

Claims 2, 3, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ender (US 4467793) and Gosney (US 6010506), as applied to claims 1 and 16 above, in view of Ralph (US 20070173841).
As for claims 2, 3, 17 and 18, Ender, as modified by Gosney, does not appear to further teach wherein the bone securement portion has an underside adapted and configured to engage a curving exterior surface of a bone, and the underside is curved complementary to the curving surface of the bone; wherein the underside is generally cylindrical.
Ralph, drawn to bone plates teaches bone securement portion has an underside adapted and configured to engage a curving exterior surface of a bone (see fig. 3 and para. 51 below), and the underside is curved complementary to the curving surface of the bone; wherein the underside is generally cylindrical (see fig. 3 and para. 51 below) in order to allow the exterior surface to fit snugly against the curvature of the bone.

    PNG
    media_image17.png
    431
    669
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    299
    410
    media_image18.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ender, as modified by Gosney, wherein the bone securement portion has an underside adapted and configured to engage a curving exterior surface of a bone, and the underside is curved complementary to the curving surface of the bone; wherein the underside is generally cylindrical, in view of Ralph, in order to allow the exterior surface to fit snugly against the curvature of the bone.

Claims 9, 10, 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ender (US 4467793) and Gosney (US 6010506), as applied to claims 1 and 16 above, in view of Perez (US 9066764).
As for claims 9 and 10, Ender, as modified by Gosney, does not appear to teach wherein the through hole is a first through hole and the bone securement portion includes a second through hole adapted and configured to receive therein a bone fastener; and wherein the first hole and the second hole are located on opposite sides of the second axis.
Perez, also drawn to implants for use with intramedullary nails teaches a plurality of through holes and a first axis through one of the through holes (to receive screws 41- see figs. 4 and 7 below) and a second axis (to receive screw 31), and wherein the first hole and the second hole are located on opposite sides of the second axis (see fig. 4 below) in order provide at least one bone attachment point that allows for better prevention of rotation and tilting of the bone fragments.

    PNG
    media_image19.png
    386
    675
    media_image19.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ender, as modified by Gosney, wherein the through hole is a first through hole and the bone securement portion includes a second through hole adapted and configured to receive therein a bone fastener; and wherein the first hole and the second hole are located on opposite sides of the second axis, in view of Perez, in order provide at least one bone attachment point that allows for better prevention of rotation and tilting of the bone fragments.
As for claims 14 and 24, Ender, as modified by Gosney, does not appear to teach wherein the angle between the first axis and the second axis is parallel.
Perez, also drawn to implants for use with intramedullary nails teaches first axis through fastener holes (to receive screws 41- see figs. 4 and 7 below) and a second axis (to receive screw 31), wherein the angle between the first axis and the second axis is parallel (see fig. 7 below) in order provide at least one bone attachment point that allows for better prevention of rotation and tilting of the bone fragments.

    PNG
    media_image19.png
    386
    675
    media_image19.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ender, as modified by Gosney, wherein the angle between the first axis and the second axis is parallel, in view of Perez, in order provide at least one bone attachment point that allows for better prevention of rotation and tilting of the bone fragments.

Claims 26, 29, 30, 33-36, 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Ender (US 4467793), in view of Perez (US 9066764).
With respect claim 26, Ender teaches an implant for coupling an exterior surface of a bone to an intramedullary nail (4), comprising: a body having a bone securement portion (e.g. 5, 7 and 8) and a nail securement portion (e.g. 18) (see fig. 1, 3 below); said bone securement portion including a first through hole (9) adapted and configured to receive therein a bone fastener (see fig. 1-3 below), the first through hole having a first axis (through 9, see fig. 2, 3 below); and said nail securement portion defining a receptacle (19) having an opened end (see fig. 3 below) and a closed end (see fig. 3 below) both aligned along a second axis (through 19) (see fig. 3 below), the receptacle being adapted and configured for receiving therein a portion of an intramedullary nail (see fig. 6 below as an example); wherein the first axis is adapted and configured such that the opened end of the receptacle is oriented toward the interior of a long bone when the bone securement portion is fastened on the exterior surface of the long bone (see fig. 1-3 below).

    PNG
    media_image11.png
    755
    658
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    297
    509
    media_image12.png
    Greyscale
 
    PNG
    media_image16.png
    412
    746
    media_image16.png
    Greyscale

With regard to the body having an integral bone securement portion and an integral nail securement portion, it is noted that the device of Ender comprises several parts, which are rigidly secured together as a single unit. Therefore, the constituent parts are so combined as to constitute a unitary whole or structure. In re Larson, 144 USPQ 347 (CCPA 1965).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the body of Ender to include an integral bone securement portion and an integral nail securement portion in order to provide a single implant unit that provides the same function of stabilizing an implanted intramedullary nail.
Ender does not appear to teach a second through hole adapted and configured to receive therein a bone fastener and wherein the first axis and the second axis are adapted and configured such that the opened end of the receptacle is oriented toward the interior of a long bone when the bone securement portion is fastened on the exterior surface of the long bone, wherein the first hole and the second hole are located on opposite sides of the second axis.
Perez, also drawn to implants for use with intramedullary nails teaches a plurality of through holes and a first axis through one of the through holes (to receive screws 41- see figs. 4 and 7 below) and a second axis (to receive screw 31), and wherein the first axis and the second axis are adapted and configured such that the opened end of the receptacle is oriented toward the interior of a long bone when the bone securement portion is fastened on the exterior surface of the long bone (see fig. 4 and 7 below), wherein the first hole and the second hole are located on opposite sides of the second axis (see fig. 4 below) in order provide at least one bone attachment point that allows for better prevention of rotation and tilting of the bone fragments.

    PNG
    media_image19.png
    386
    675
    media_image19.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ender to include a second through hole adapted and configured to receive therein a bone fastener and wherein the first axis and the second axis are adapted and configured such that the opened end of the receptacle is oriented toward the interior of a long bone when the bone securement portion is fastened on the exterior surface of the long bone, wherein the first hole and the second hole are located on opposite sides of the second axis, in view of Perez, in order provide at least one bone attachment point that allows for better prevention of rotation and tilting of the bone fragments.
As for claim 29, Ender, as modified by Perez, further teaches the implant of claim 26 wherein the portion of the intramedullary nail is an end (see Ender fig. 1-3 above).
As for claim 30, Ender, as modified by Perez, further teaches the implant of claim 26 wherein the interior surface of the receptacle proximate to the opened end is cylindrical (see Ender fig. fig. 2, 3 above and note that 19 matches 6 as it is inserted into 6 and 6 has a length and curved side).
As for claim 33, Ender, as modified by Perez, further teaches the implant of claim 26 wherein the interior of the receptacle is adapted and configured to frictionally couple to the portion of the intramedullary nail (see Ender fig. 1 above and note that this device is capable of being configured to perform this function).
As for claim 34, Ender, as modified by Perez, further teaches the implant of claim 26 wherein the bone securement portion has an underside adapted and configured to engage an exterior surface of a bone, and the underside is flat (see Ender fig. 1-3, 6 above).
As for claim 35, Ender, as modified by Perez, further teaches the implant of claim 26 wherein the angle between the first axis and the second axis is oblique (see Ender fig. 3 above).
As for claim 36, Ender, as modified by Perez, further teaches the implant of claim 26 wherein a portion of the exterior of said body has a first shape (e.g. shape of the perimeter) that is adapted and configured for coupling to a holding tool (e.g. a plate/implant body holder) having a second shape that is complementary to the first shape (note that the holding tool is not positively recited and that this device is capable of performing this function).
With respect to claims 46 and 47, Ender teaches an implant for coupling an exterior surface of a bone to an intramedullary nail (4), comprising: a body having a bone securement portion (e.g. 5, 7 and 8) and a nail securement portion (e.g. 18) (see fig. 1, 3 below); said bone securement portion including a first through hole (9) adapted and configured to receive therein a bone fastener (see fig. 1-3 below), the first through hole having a first axis (through 9, see fig. 2, 3 below); and said nail securement portion defining a receptacle (19) having an opened end (see fig. 3 below) and a closed end (see fig. 3 below) both aligned along a second axis (through 19) (see fig. 3 below), the receptacle being adapted and configured for receiving therein a portion of an intramedullary nail (see fig. 6 below as an example); wherein the first axis is adapted and configured such that the opened end of the receptacle is oriented toward the interior of a long bone when the bone securement portion is fastened on the exterior surface of the long bone (see fig. 1-3 below).

    PNG
    media_image11.png
    755
    658
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    297
    509
    media_image12.png
    Greyscale
 
    PNG
    media_image16.png
    412
    746
    media_image16.png
    Greyscale

With regard to the body having an integral bone securement portion and an integral nail securement portion, it is noted that the device of Ender comprises several parts, which are rigidly secured together as a single unit. Therefore, the constituent parts are so combined as to constitute a unitary whole or structure. In re Larson, 144 USPQ 347 (CCPA 1965).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the body of Ender to include an integral bone securement portion and an integral nail securement portion in order to provide a single implant unit that provides the same function of stabilizing an implanted intramedullary nail.
Ender does not appear to teach a second through hole adapted and configured to receive therein a bone fastener and wherein the first axis and the second axis are adapted and configured such that the opened end of the receptacle is oriented toward the interior of a long bone when the bone securement portion is fastened on the exterior surface of the long bone, wherein the first hole and the second hole are located on opposite sides of the second axis.
Perez, also drawn to implants for use with intramedullary nails teaches a plurality of through holes and a first axis through one of the through holes (to receive screws 41- see figs. 4 and 7 below) and a second axis (to receive screw 31), and wherein the first axis and the second axis are adapted and configured such that the opened end of the receptacle is oriented toward the interior of a long bone when the bone securement portion is fastened on the exterior surface of the long bone (see fig. 4 and 7 below), wherein the first hole and the second hole are located on opposite sides of the second axis (see fig. 4 below) in order provide at least one bone attachment point that allows for better prevention of rotation and tilting of the bone fragments.

    PNG
    media_image19.png
    386
    675
    media_image19.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ender to include a second through hole adapted and configured to receive therein a bone fastener and wherein the first axis and the second axis are adapted and configured such that the opened end of the receptacle is oriented toward the interior of a long bone when the bone securement portion is fastened on the exterior surface of the long bone, wherein the first hole and the second hole are located on opposite sides of the second axis, in view of Perez, in order provide at least one bone attachment point that allows for better prevention of rotation and tilting of the bone fragments.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ender (US 4467793) and Perez (US 9066764), as applied to claim 26 above, in view of Ralph (US 20070173841).
As for claims 27 and 28, Ender, as modified by Perez, does not appear to further teach wherein the bone securement portion has an underside adapted and configured to engage a curving exterior surface of a bone, and the underside is curved complementary to the curving surface of the bone; wherein the underside is generally cylindrical.
Ralph, drawn to bone plates teaches bone securement portion has an underside adapted and configured to engage a curving exterior surface of a bone (see fig. 3 and para. 51 below), and the underside is curved complementary to the curving surface of the bone; wherein the underside is generally cylindrical (see fig. 3 and para. 51 below) in order to allow the exterior surface to fit snugly against the curvature of the bone.

    PNG
    media_image18.png
    299
    410
    media_image18.png
    Greyscale


    PNG
    media_image17.png
    431
    669
    media_image17.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ender, as modified by Perez, wherein the bone securement portion has an underside adapted and configured to engage a curving exterior surface of a bone, and the underside is curved complementary to the curving surface of the bone; wherein the underside is generally cylindrical, in view of Ralph, in order to allow the exterior surface to fit snugly against the curvature of the bone.

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ender (US 4467793) and Perez (US 9066764), as applied to claim 30 above, in view of Gosney (US 6010506).
As for claims 31 and 32, Ender, as modified by Perez, further teaches wherein the cylindrical interior surface has a first inner diameter, and wherein the interior surface of the receptacle proximate to the closed end has a second inner diameter (see Ender figs. 2-3 above). Ender also teaches mating surfaces (20, 21) to create an interference fit, but does not specifically teach the second inner diameter is smaller than the first inner diameter; or wherein the interior surface of the receptacle proximate to the closed end is conical.
Gosney, also drawn to an implant with a nail securement portion (12) coupled to an exterior of an intramedullary nail (11), teaches a frustoconical socket (receptacle 17) in the nail securement portion complementary to a frustoconical connecting end portion (15) of the intramedullary nail (see col. 5 lines 6-17 below) in order to provide a known type of interference fit between the nail securement portion and the intramedullary nail to secure the two together.

    PNG
    media_image4.png
    271
    509
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    350
    554
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ender, as modified by Perez, with a second inner diameter that is smaller than a first inner diameter; or wherein the interior surface of the receptacle proximate to the closed end is conical, in view of Gosney, in order to provide an alternate equivalent type of interference fit between the nail securement portion and the intramedullary nail to secure the two together before installation of the bone screw.

Claims 38, 41, 42, 45, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Ender (US 4467793).
With respect to claim 38, Ender teaches an implant for coupling an exterior surface of a bone to an intramedullary nail (4), comprising: a body having a bone securement portion (e.g. 5, 7, 8) and a nail securement portion (e.g. 18) (see fig. 1-3 below), wherein a portion of the exterior of said body has a first shape (e.g. shape of the perimeter) that is adapted and configured for coupling to a holding tool (e.g. a plate/implant body holder) having a second shape that is complementary to the first shape (note that the holding tool is not positively recited and that this device is capable of performing this function), said bone securement portion including at least one through hole (9) adapted and configured to receive therein a bone fastener (see col. 5 lines 20-30 below), the through hole having a first axis (see fig. 2, 3, 6 below); and said nail securement portion defining a receptacle (e.g. 19) having an opened end and a closed end both aligned along a second axis (through 19) (see fig. 3 below), the receptacle being adapted and configured for receiving therein a portion of an intramedullary nail (see fig. 1 below); wherein the first axis and the second axis are adapted and configured such that the opened end of the receptacle is oriented toward the interior of a long bone when the bone securement portion is fastened on the exterior surface of the long bone (see fig. 1 below).

    PNG
    media_image20.png
    358
    619
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    478
    421
    media_image21.png
    Greyscale



    PNG
    media_image22.png
    276
    500
    media_image22.png
    Greyscale

With regard to the body having an integral bone securement portion and an integral nail securement portion, it is noted that the device of Ender comprises several parts, which are rigidly secured together as a single unit. Therefore, the constituent parts are so combined as to constitute a unitary whole or structure. In re Larson, 144 USPQ 347 (CCPA 1965).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the body of Ender to include an integral bone securement portion and an integral nail securement portion in order to provide a single implant unit that provides the same function of stabilizing an implanted intramedullary nail.
As for claim 41, Ender further teaches the implant of claim 38 wherein the portion of the intramedullary nail is an end (see fig. 1 above).
As for claim 42, Ender further teaches the implant of claim 38 wherein the interior surface of the receptacle proximate to the opened end is cylindrical (see fig. fig. 2, 3 below and note that 19 matches 6 as it is inserted into 6 and 6 has a length and curved side).
As for claim 45, Ender further teaches the implant of claim 38 wherein the interior of the receptacle is adapted and configured to frictionally couple to the portion of the intramedullary nail (see fig. 1 above).
As for claim 48, Ender further teaches the implant of claim 38 wherein the bone securement portion has an underside adapted and configured to engage an exterior surface of a bone, and the underside is flat (see figs. 1-3 and 6 above).
As for claim 49, Ender further teaches the implant of claim 38 wherein the angle between the first axis and the second axis is oblique (see figs. 3 and 6 above).

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ender (US 4467793), as applied to claim 38 above, in view of Ralph (US 20070173841).
As for claims 39 and 40, Ender does not appear to further teach wherein the bone securement portion has an underside adapted and configured to engage a curving exterior surface of a bone, and the underside is curved complementary to the curving surface of the bone; wherein the underside is generally cylindrical.
Ralph, drawn to bone plates teaches bone securement portion has an underside adapted and configured to engage a curving exterior surface of a bone (see fig. 3 and para. 51 below), and the underside is curved complementary to the curving surface of the bone; wherein the underside is generally cylindrical (see fig. 3 and para. 51 below) in order to allow the exterior surface to fit snugly against the curvature of the bone.

    PNG
    media_image17.png
    431
    669
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    299
    410
    media_image18.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ender wherein the bone securement portion has an underside adapted and configured to engage a curving exterior surface of a bone, and the underside is curved complementary to the curving surface of the bone; wherein the underside is generally cylindrical, in view of Ralph, in order to allow the exterior surface to fit snugly against the curvature of the bone.

Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Ender (US 4467793), as applied to claim 42 above, in view of Gosney (US 6010506).
As for claims 43 and 44, Ender further teaches wherein the cylindrical interior surface has a first inner diameter, and wherein the interior surface of the receptacle proximate to the closed end has a second inner diameter (see Ender figs. 2-3 above). Ender also teaches mating surfaces (20, 21) to create an interference fit, but does not specifically teach the second inner diameter is smaller than the first inner diameter; or wherein the interior surface of the receptacle proximate to the closed end is conical.
Gosney, also drawn to an implant with a nail securement portion (12) coupled to an exterior of an intramedullary nail (11), teaches a frustoconical socket (receptacle 17) in the nail securement portion complementary to a frustoconical connecting end portion (15) of the intramedullary nail (see col. 5 lines 6-17 below) in order to provide a known type of interference fit between the nail securement portion and the intramedullary nail to secure the two together.

    PNG
    media_image4.png
    271
    509
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    350
    554
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ender with a second inner diameter that is smaller than a first inner diameter; or wherein the interior surface of the receptacle proximate to the closed end is conical, in view of Gosney, in order to provide an alternate equivalent type of interference fit between the nail securement portion and the intramedullary nail to secure the two together before installation of the bone screw.
Allowable Subject Matter
Claims 25 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. 
Note that the rejection to claims 1, 16, 26 and 38 (and all dependent claims have been modified to address the newly presented limitations to the claims.
With regard to claims 1, 16, 26 and 38, Applicant argues that Ender requires two pieces, while the present invention only requires a single unit to perform the same function (see Remarks page 14). However, this in not found to be persuasive because, as stated in the rejection to claim 38 above, the device of Ender comprises several parts, which are rigidly secured together as a single unit. Therefore, the constituent parts are so combined as to constitute a unitary whole or structure. In re Larson, 144 USPQ 347 (CCPA 1965). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the body of Ender to include an integral bone securement portion and an integral nail securement portion in order to provide a single implant unit that provides the same function of stabilizing an implanted intramedullary nail.
Also regarding claim 38, Applicant argues that Ender does not teach “wherein the exterior of said body has a first shape of one of a recess or projection that is adapted and configured for coupling to a holding tool having a second shape that is complimentary the first shape” (see Remarks page 15). However, this is not found to be persuasive as a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As stated in the rejection to claim 38 above, “a portion of the exterior of said body has a first shape (e.g. shape of the perimeter) that is adapted and configured for coupling to a holding tool (e.g. a plate/implant body holder) having a second shape that is complementary to the first shape”. Also note that the holding tool is not positively recited and that this device is capable of performing this function of complementary attachment to if one so desires.
With regard to claim 1, Applicant argues that Applicant argues that Grady requires two pieces, while the present invention only requires a single unit to perform the same function (see Remarks page 16). However, this in not found to be persuasive because, as stated in the rejection to claim 1 above, the device of Grady comprises several parts, which are rigidly secured together as a single unit. Therefore, the constituent parts are so combined as to constitute a unitary whole or structure. In re Larson, 144 USPQ 347 (CCPA 1965). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the body of Grady to include an integral bone securement portion and an integral nail securement portion in order to provide a single implant unit that provides the same function of preventing bony growth through the top end of an implanted intramedullary nail should the intramedullary nail needs to be extracted at a further date.
As for claim 1, Applicant further argues that the combination of Grady and Gosney does not teach “the interior of the receptacle proximate to the closed end has a second diameter that is smaller” than a first diameter of a cylindrical surface proximate the opened end (see Remarks page 16). This is not found to be persuasive. As stated in the rejection to claim 1 above, Grady teaches a receptacle with a cylindrical inner surface proximate the opened end. Gosney teaches a tapered/frustoconical receptacle in order to provide an alternate equivalent interference fit that will attach the implant to the intramedullary nail. The claim does not require the entire receptacle to be cylindrical (e.g. with a stepped down configuration). In fact, paragraph 26 and figure 8 of the published Specification of the invention provides support for this frustoconical shaped receptacle.
Further regarding claim 1, Applicant argues that the limitation “wherein the first axis and the second axis are adapted and configured such that the opened end of the receptacle is oriented toward the interior of a long bone when the bone securement portion on fastened to the exterior surface of the long bone” is not met (see Remarks page 16). This is not found to be persuasive. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See figs. 21a, 22, 22a and 23 of Grady and note that this device is capable of performing this function as 820 is fastened/attached to/securely fixed on and to the exterior of the bone when 802 and 806 are installed.
The rejections of claims 1, 16, 26 and 38 are thus, maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             
/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773